
	

115 HR 3634 : Securing Electronic Records for Veterans’ Ease Act of 2017
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 3634
		IN THE SENATE OF THE UNITED STATES
		November 8, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to ensure that individuals may access documentation
			 verifying the monthly housing stipend paid to the individual under the
			 Post-9/11 Educational Assistance Program of the Department of Veterans
			 Affairs.
	
	
 1.Short titleThis Act may be cited as the Securing Electronic Records for Veterans’ Ease Act of 2017 or the SERVE Act of 2017. 2.Provision of monthly housing stipend information under Post-9/11 Educational Assistance Program of the Department of Veterans AffairsSection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
 (j)Provision of housing stipend payment informationThe Secretary shall furnish to individuals receiving educational assistance under this chapter documentation that verifies the amount of the monthly housing stipend the individual receives under this section. The Secretary shall make such documentation available to the individual using an internet website in the same manner the Secretary provides documentation verifying compensation and other benefits furnished by the Secretary to individuals..
		
	Passed the House of Representatives November 7, 2017.Karen L. Haas,Clerk
